Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022 has been entered.
Response to Arguments
3.	Applicant’s arguments, see page 7, line 19 through page 8, line 21, filed 25 October 2022, with respect to the rejection of claims 1-3 and 19 under 35 U.S.C 102 and claims 4-18 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by CN209401662 (hereafter CN ‘662) has been withdrawn; the rejection of claims 4-18 under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662) as applied to claim 1 above, and further in view of CN210535737 (hereafter CN ‘737) has been withdrawn; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662) has been withdrawn.
	However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Response to Amendment
	This is in response to the Amendment filed 25 October 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
4.	The rejection of claims 1-3 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by CN209401662 (hereafter CN ‘662) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	The rejection of claims 4-18 under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662) as applied to claim 1 above, and further in view of CN210535737 (hereafter CN ‘737) has been withdrawn in view of Applicants’ Amendment. 
6.	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662) in view of CN210535737 (hereafter CN ‘737). 
Claim 1:	CN ‘662 in Figures 1-6 discloses a battery (1), comprising: 
a battery cell (10), comprising: 
a pressure relief mechanism (explosion-proof valve 100) configured to be actuated when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph [0031]); 
an attachment component (2) adapted to be attached to the battery cell (10) by an adhesive (paragraph [0013]); and
an isolation component (seal 26) configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism (paragraph [0032]). See also entire document. 
	CN ‘622 further discloses an adhesive configured to attach the attachment component to the battery cell. In Figure 2 discloses a box (2)(equivalent to the attachment component) and an adhesive layer (3) between the box (1) and battery cells (10) of battery module (1). As per [0013], the adhesive adheres the bottom surface of the single battery to the box (which equates to “an adhesive configured to attach the attachment component to the battery cell”).
	CN ‘622 further discloses an isolation component (seal 26) configured to prevent the adhesive layer (3) from being applied between the box (2) (attachment component) and the pressure relief mechanism.
	CN ‘622 further discloses a sealing member 26 arranged between the explosion-proof valve 100 and the bottom of the box body 2, and is used for sealing the exhaust hole (paragraph [0085]), and that the sealing member covers the vent hole (paragraph [0086].
	However, CN ‘622 does not disclose that the isolation component comprises a main body and a protrusion arranged to protrude from a surface of the main body, wherein the protrusion is arranged to correspond to the pressure relief mechanism, so as to prevent the adhesion from being applied between the attachment component and the pressure relief mechanism.
	CN ‘737 in Figures 1-6 discloses a seal member (3 and 4)(which equated to an isolation component) comprising a main body and a protrusion arranged to protrude from a surface of the main body,
wherein the protrusion is arranged to correspond to the overgas structure (which equates to the pressure relief mechanism)(See Figures 3 and 4).
	CN ‘737 discloses that the sealing member is arranged between a top of the battery (2) and the upper cover (3) of the module (paragraph [0032], lines 277-278); a plurality of air passage structures (41) are arranged on the sealing member (4), one end of the air passage structure (41) surrounds the pressure relief valve of the battery cell (2), and the other end communicates with the hollow structure (33) (paragraph [0032], lines 229-231); and the sealing member 4 is sealed between the module upper cover 3 and the electric core (2) (paragraph [0032], line 233). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the isolation member of CN ‘622 by incorporating the isolation component of CN ‘737 
	For example, modifying the isolation component seal 26 as shown in Figure 7 of CN 662 with the seal member of 4 of CN ‘727 would comprise replacing at least that portion of seal 26 covering the weak are 200 with the seal member 4 of CN ‘727, so as the thus prevent the adhesion from being applied between the attachment component and the pressure relief mechanism (of CN ‘622).
One having ordinary skill in the art would have been motivated to make the modification to provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘662 further discloses that the pressure relief mechanism (explosion-proof valve 100) has an actuation region (weak area 200), and the pressure relief mechanism (explosion-proof valve 100) is configured, when the internal pressure or temperature of the battery cell reaches the threshold, to form a relief channel (cavity 21) for relieving the internal pressure in the actuation region (weak area 21). 
Claim 3:	The rejection of 3 is as set forth above in claim 1 wherein CN ‘662 further discloses that the isolation component (seal 26) is configured to at least surround the actuation region (weak area 200) to prevent the adhesive from entering the actuation region.
Claim 4:	The rejection of claim 4 is as set forth above in claims 1 and 2 wherein CN ‘737 in Figures 1-6 further discloses an isolation component having a main body (3) and a protrusion arranged (33) to protrude from a surface of the main body, the protrusion (33) is arranged to correspond to a position of an actuation region of pressure relief mechanism (i.e. pressure relief valve 21), and the protrusion (33) is configured to at least surround the actuation region to prevent an adhesive from entering the actuation region. See also entire document.
Claim 5:	The rejection of claim 5 is as set forth above in claim 4 wherein CN ‘737 further discloses that the protrusion comprises a first protrusion (33) and a second protrusion (31), the first protrusion (33) corresponds to a position of the pressure relief mechanism (21), the second protrusion (31) is arranged around the first protrusion (33), and the first protrusion (33) and the second protrusion (31) are configured to prevent the adhesive (of CN ‘622) from being applied between the attachment component and the pressure relief mechanism (of CN ‘622).
Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein CN ‘737 further discloses a groove formed between the first protrusion (33) and the second protrusion (31, 32), the groove is configured to accommodate at least part of the adhesive the adhesive (of CN ‘622) to prevent the adhesive from entering between the attachment component and the pressure relief mechanism (of CN ‘622)(paragraph [0041] discloses “…when assembling the thermal insulation assembly, it is necessary to buckle the module upper cover 3 to a row of battery cells 2, and then fully fill the module upper cover 3 and the battery cells with the fluid-like sealing member 4. between the tops of the cores 2, so that the sealing member 4 is filled and solidified on the outside of the ring structure 34, in the cavity 36 under the rectangular raised structure 35, and in the gap between the upper cover 3 of the module and the top of the cell 2, so that The gap between the module upper cover 3 and the battery core 2 is reliably sealed by the sealing member 4”.
Claim 7:	The rejection of claim 7 is as set forth above in claim 6, wherein CN ‘737 further discloses that the second protrusion (32) comprises:
 a first side wall (edge) configured to be connected to the main body (3), the first side wall being a wall shared by the second protrusion (32) and the groove; 
a second side wall configured to be connected to the main body, the second side wall being arranged opposite to the first side wall; and 
a connecting wall configured to connect the first side wall and the second side wall (i.e. cover edge 32 surrounds protrusions 31 and 33).
Claim 8:	The rejection of claim 8 is as set forth above in claim 7 wherein CN ‘737 further discloses that at least one of the first side wall and the second side wall (of 32) comprises a first projection, and the first projection is arranged to
protrude in a first direction (downward), wherein the first direction is perpendicular to a protruding direction of the second protrusion (33 or 31). 
Claim 9:	The rejection of claim 9 is as set forth above in claim 7.
The CN ‘622 combination does not disclose that at least one of the first side wall and the second side wall is arranged obliquely relative to a direction in which the attachment component faces the battery cell.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the configuration of the first and second walls since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 7.
  The CN ‘622 combination does not disclose that the connecting wall comprises a second projection, the second projection is arranged to protrude in a direction in which the attachment component faces the battery cell, or arranged to protrude in a direction in which the battery cell faces the attachment component.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection wall to comprise a second projection, since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 7 
CN ‘622 combination does not disclose that the second protrusion comprises a
cavity, at least one of the first side wall, the second side wall and the connecting wall is provided with an opening, and the opening is in communication with the cavity, so that at least part of the adhesive enters the cavity through the opening.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second protrusion since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 12:	The rejection of claim 12 is as set forth above in claim 7:
CN ‘622 combination does not disclose that the first protrusion comprises:
a third side wall configured to be connected to the main body, the third side wall being a wall shared by the first protrusion and the groove, and the third side wall being arranged opposite to the first side wall; 
wherein the third side wall comprises a third projection, the third projection is arranged to protrude in a first direction, and the first direction is perpendicular to a protruding direction of the second protrusion; and/or the third side wall is arranged obliquely relative to a direction in which the attachment component faces the battery
cell.	
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first protrusion since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 5.
CN ‘622 combination does not disclose that the second protrusion is an annular
structure.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the first protrusion since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 5.
CN ‘622 combination does not disclose that the second protrusion is an elastic
component attached to the surface of the main body.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second protrusion with an elastic component since the Applicants have not disclosed that this particular material provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 15:	The rejection of claim 15 is as set forth above in claim 5.
CN ‘622 combination does not disclose the protrusion further comprises a third protrusion, and the third protrusion is arranged around the second protrusion.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the protrusion since the Applicants have not disclosed that this particular material provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 16:	The rejection of claim 16 is as set forth above in claim 4 wherein CN ‘737 further discloses a through hole (33) is disposed on a wall (31) of the protrusion facing the pressure relief mechanism, and the through hole is configured such that emissions from the battery cell pass through the isolation component when the pressure relief mechanism is actuated.
	Claim 17:	 The rejection of claim 17 is as set forth above in claim 15 wherein CN ‘737 further discloses that the through hole (33) is arranged around pressure relief mechanism to obviously prevent the adhesive from entering between the pressure relief mechanism and the attachment component.
Claim 18:	The rejection of claim 18 is as set forth above in claim 4 wherein the CN “622 combination discloses that the battery comprises a plurality of battery cells (of CN ‘622), and each of the plurality of battery cells comprises the pressure relief mechanism (of CN ‘622); and 
the isolation component comprises at least one protrusion (of CN ‘737); 
wherein the protrusion (of CN ‘737) is in one-to-one correspondence to the pressure relief mechanism (of CN ‘737).
Claim 19:	CN ‘662 in Figures 1-6 discloses an apparatus comprising
a battery (1), comprising: 
a battery cell (10), comprising: 
a pressure relief mechanism (explosion-proof valve 100) configured to be actuated when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph [0031]); 
an attachment component (2) adapted to be attached to the battery cell (10) by an adhesive (paragraph [0013]);
an isolation component (seal 26) configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism (paragraph [0032]); and
wherein the battery being configured to provide electrical energy (paragraph [0004]). See also entire document. 
CN ‘622 further discloses an adhesive configured to attach the attachment component to the battery cell. In Figure 2 discloses a box (2)(equivalent to the attachment component) and an adhesive layer (3) between the box (1) and battery cells (10) of battery module (1). As per [0013], the adhesive adheres the bottom surface of the single battery to the box (which equates to “an adhesive configured to attach the attachment component to the battery cell”).
	CN ‘622 further discloses an isolation component (seal 26) configured to prevent the adhesive layer (3) from being applied between the box (2) (attachment component) and the pressure relief mechanism.
	CN ‘622 further discloses a sealing member 26 arranged between the explosion-proof valve 100 and the bottom of the box body 2, and is used for sealing the exhaust hole (paragraph [0085]), and that the sealing member covers the vent hole (paragraph [0086].
	However, CN ‘622 does not disclose that the isolation component comprises a main body and a protrusion arranged to protrude from a surface of the main body, wherein the protrusion is arranged to correspond to the pressure relief mechanism, so as to prevent the adhesion from being applied between the attachment component and the pressure relief mechanism.
	CN ‘737 in Figures 1-6 discloses a seal member (3 and 4)(which equated to an isolation component) comprising a main body and a protrusion arranged to protrude from a surface of the main body,
wherein the protrusion is arranged to correspond to the overgas structure (which equates to the pressure relief mechanism)(See Figures 3 and 4).
	CN ‘737 discloses that the sealing member is arranged between a top of the battery (2) and the upper cover (3) of the module (paragraph [0032], lines 277-278); a plurality of air passage structures (41) are arranged on the sealing member (4), one end of the air passage structure (41) surrounds the pressure relief valve of the battery cell (2), and the other end communicates with the hollow structure (33) (paragraph [0032], lines 229-231); and the sealing member 4 is sealed between the module upper cover 3 and the electric core (2) (paragraph [0032], line 233). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the isolation member of CN ‘622 by incorporating the isolation component of CN ‘737 
	For example, modifying the isolation component seal 26 as shown in Figure 7 of CN 662 with the seal member of 4 of CN ‘727 would comprise replacing at least that portion of seal 26 covering the weak are 200 with the seal member 4 of CN ‘727, so as the thus prevent the adhesion from being applied between the attachment component and the pressure relief mechanism (of CN ‘622).
One having ordinary skill in the art would have been motivated to make the modification to provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 20:	CN ‘622 in Figures 1-6 discloses a battery module (1) comprising plurality of battery cells (10), which renders obvious a battery cell production module), wherein at least one battery cell of the plurality of battery cells comprises 
a pressure relief mechanism (explosion-proof valve 100) configured to actuate when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph [0031]); 
an attachment component (2) attached to the battery cell (10) by an adhesive (paragraph [0013]) and configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism, which renders obvious an attachment component production module for producing an attachment component; 
an isolation component (seal 26) configured to prevent the adhesive from being applied between the attachment component (2) and the pressure relief mechanism (paragraph [0032], which renders obvious an isolation component production module, and
an isolation component mounted or attached relative to the battery cell (10) or the attachment component (2) and applying adhesive (paragraph [0013]) to attach the battery cell (10) to the attachment component (2), which renders obvious an assembly module. See also entire document. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of CN ‘622 by incorporating the recited modules.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack that would have effectively prevented high temperature and high-pressure gas generated by thermal runaway of the single battery from not being discharged in time and causing the battery [pack to explode (paragraph [0010]).
CN ‘622 further discloses an adhesive configured to attach the attachment component to the battery cell. In Figure 2 discloses a box (2)(equivalent to the attachment component) and an adhesive layer (3) between the box (1) and battery cells (10) of battery module (1). As per [0013], the adhesive adheres the bottom surface of the single battery to the box (which equates to “an adhesive configured to attach the attachment component to the battery cell”).
	CN ‘622 further discloses an isolation component (seal 26) configured to prevent the adhesive layer (3) from being applied between the box (2) (attachment component) and the pressure relief mechanism.
	CN ‘622 further discloses a sealing member 26 arranged between the explosion-proof valve 100 and the bottom of the box body 2, and is used for sealing the exhaust hole (paragraph [0085]), and that the sealing member covers the vent hole (paragraph [0086].
	However, CN ‘622 does not disclose that the isolation component comprises a main body and a protrusion arranged to protrude from a surface of the main body, wherein the protrusion is arranged to correspond to the pressure relief mechanism, so as to prevent the adhesion from being applied between the attachment component and the pressure relief mechanism.
	CN ‘737 in Figures 1-6 discloses a seal member (3 and 4)(which equated to an isolation component) comprising a main body and a protrusion arranged to protrude from a surface of the main body,
wherein the protrusion is arranged to correspond to the overgas structure (which equates to the pressure relief mechanism)(See Figures 3 and 4).
	CN ‘737 discloses that the sealing member is arranged between a top of the battery (2) and the upper cover (3) of the module (paragraph [0032], lines 277-278); a plurality of air passage structures (41) are arranged on the sealing member (4), one end of the air passage structure (41) surrounds the pressure relief valve of the battery cell (2), and the other end communicates with the hollow structure (33) (paragraph [0032], lines 229-231); and the sealing member 4 is sealed between the module upper cover 3 and the electric core (2) (paragraph [0032], line 233). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the isolation member of CN ‘622 by incorporating the isolation component of CN ‘737 
	For example, modifying the isolation component seal 26 as shown in Figure 7 of CN 662 with the seal member of 4 of CN ‘727 would comprise replacing at least that portion of seal 26 covering the weak are 200 with the seal member 4 of CN ‘727, so as the thus prevent the adhesion from being applied between the attachment component and the pressure relief mechanism (of CN ‘622).
One having ordinary skill in the art would have been motivated to make the modification to provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).


Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729